Notice of Withdrawal of Auction Preferred Shares of THE DENALI FUND INC. Previously Tendered Pursuant to the Offer to Purchase Dated June 22, 2011 The Withdrawal Deadline is 5:00 P.M., Eastern Time, on July 22, 2011, Unless Extended This Notice of Withdrawal is Submitted to: THE COLBENT CORPORATION BY FIRST CLASS MAIL ONLY: The Colbent Corporation for The Denali Fund Inc. Tender Offer Attn: Corporate Actions PO Box 859208 Braintree, MA 02185-9208 BY OVERNIGHT DELIVERY: The Colbent Corporation for The Denali Fund Inc. Tender Offer Attn: Corporate Actions 161 Bay State Road Braintree, MA 02184 If you have any questions regarding this Notice of Withdrawal, please contact Morrow & Co., LLC, the Information Agent for the Offer, toll free at (800) 662-5200. Instructions for Withdrawal If you tendered to The Denali Fund Inc., a closed-end, non-diversified, investment management company organized as a Maryland corporation (the “Fund”), in connection with the offer by the Fund to purchase for cash up to 720 of its outstanding Series A auction preferred shares, par value $0.0001 per share ("APS Shares"), with a liquidation preference of $25,000 per share, for a per-share purchase amount of $23,750 or 95% of the liquidation preference, upon the terms and subject to the conditions set forth in the Offer to Purchase datedJune 22, 2011 and the related Letter of Transmittal (which together constitute the "Offer"), and you wish to withdraw your APS Shares, please fill out the attached Notice of Withdrawal.If your APS Shares are registered in the name of your broker, dealer, commercial bank, trust company or other nominee, contact such nominee to withdraw your APS Shares. 1. Withdrawal. If you have tendered your APS Shares pursuant to the Offer, you may withdraw your APS Shares previously tendered by completing, executing and sending the attached "Notice of Withdrawal" to any one of the addresses set forth on the first page of the Notice of Withdrawal.If your APS Shares are registered in the name of your broker or other nominee, contact such nominee to withdraw your tendered APS Shares. 2. Delivery of Notice of Withdrawal. The Colbent Corporation (the "Depositary") must receive the Notice of Withdrawal prior to 5:00 P.M., Eastern Time, onJuly 22, 2011 (the "Expiration Date") which is the expiration date of the Offer. The method of delivery of any documents related to a withdrawal is at the option and risk of the withdrawing holder of APS Shares. Any documents related to a withdrawal will be deemed delivered only when actually received by the Depositary. If delivery is by mail, registered mail with return receipt requested, properly insured, is recommended. In all cases, sufficient time should be allowed to ensure timely delivery.If your APS Shares are registered in the name of your broker or other nominee, you may need to allow such nominee additional time to withdraw your tendered APS Shares.You should consult your broker or other nominee to determine if there is an earlier deadline by which you must inform such nominee of any decision to withdraw your tendered APS Shares. 3. Procedures and Signature Guarantee. The Notice of Withdrawal must specify the name of the Fund, the name of the person who tendered the APS Shares to be withdrawn and the number of APS Shares to be withdrawn and the name of the registered holder of APS Shares, if different from that of the person who tendered such APS Shares. If the APS Shares to be withdrawn have been delivered to the Depositary, a signed notice of withdrawal with (except in the case of APS Shares tendered by an Eligible Institution (as defined below)) signatures guaranteed by an Eligible Institution must be submitted prior to the release of such APS Shares. In addition, such notice must specify the name and number of the account at The Depository Trust Company (the Book-Entry Transfer Facility) to be credited with the withdrawn APS Shares. An "Eligible Institution" is a financial institution (including most banks, savings and loan associations and brokerage houses) that is a member of a recognized Medallion Program approved by The Securities Transfer Association Inc., including the Securities Transfer Agents Medallion Program (STAMP).If this Notice of Withdrawal is signed by trustees, executors, administrators, guardians, agents, attorneys-in-fact, officers of corporations or others acting in a fiduciary or representative capacity, such persons should so indicate when signing, should indicate location of signing and must submit proper evidence satisfactory to the Fund of their authority to so act. Description of APS Shares Tendered Name(s) and Address(es) of Registered Holder(s) (Please fill in, if blank) Number of APS Shares PreviouslyTendered* (Attach additional list if necessary) *Unless otherwise indicated, it will be assumed that all APS Shares held in the name(s) of the registered holder(s) and previously tendered will be withdrawn. This Notice of Withdrawal is to be completed if you tendered APS Shares (as defined below) in connection with the offer by The Denali Fund Inc., a Maryland corporation, to purchase for cash up to 720 of its outstanding Series A auction preferred shares, par value $0.0001 per share ("APS Shares"), with a liquidation preference of $25,000 per share. Name of Fund:The Denali Fund Inc. Name(s) of Registered Holder(s): Window Ticket No. (if any): The names and addresses of the registered holders should be printed, if not already printed above, exactly as they appear on the certificates representing APS Shares withdrawn hereby. The certificates and number of APS Shares that the undersigned wishes to withdraw should be indicated above. Signatures are required on the next page. NOTE: SIGNATURE(S) MUST BE PROVIDED BELOW. PLEASE READ THE INSTRUCTIONS SET FORTH IN THIS NOTICE OF WITHDRAWAL CAREFULLY. Name of Fund: The Denali Fund Inc. Signature(s) of Owner(s): Date:, 2011 Printed Names: Capacity: Address: Guarantee of Signature(s) (Required if APS Shares have been delivered to the Depositary) [For use by financial institutions only. Place medallion guarantee in space below.]
